DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending 
Applicant provided information disclosure statement (IDS) (3/4/2021). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and server. 
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 20 recite the limitations of

accesses a workflow data structure maintained in the…storage and comprising tasks required to complete a first workflow and thereby complete a purpose for the first workflow, wherein the tasks comprise a first order of the tasks; monitors a communication…wherein the communication comprises a customer…and an agent… analyzes the communication to determine a completion status for the tasks; and produces a second workflow comprising the tasks that have not been complete to be performed after the communication has ended and thereby complete the first workflow.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/producing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses simply accessing data with respect to a workflow structure, monitoring a communication between a customer and agent, analyzing the communication, and producing another workflow in response to the analysis. These steps are just mere data manipulation steps and can be done without the use of a computer. In addition workflow analysis was a problem seen before the technological age. 
The claims deal with managing tasks, workflows, and communications between customers and agents which fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, non-transitory storage, data storage, network interface, network, and communication device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the tasks such as tasks being done out of order. In addition, the dependent claims discuss details about the workflows such as tasks being omitted from the workflows.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
processor, non-transitory storage, data storage, network interface, network, and communication device 
Claim 11 stares method, but method is not considered an additional element. 
Claims 11 also states data storage, network interface, network, and communication device
Claims 20 recites server,  processor, non-transitory storage, data storage, network interface, network, AI agent, listening application, and communication device 

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose processor as seen in para 0085, 0087, and 0096.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose processor as seen in para 0085, 0087, and 0096. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 10-16, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US10554817B1) in further view of Pulsipher (US20080005053A1). 

Regarding claim 1 and similarly claim 11, Sullivan teaches 

A system, comprising: a processor, the processor further comprising machine-readable instructions maintained in a non-transitory storage (See col. 34-35-In the illustrated embodiment, computing device 1000 includes one or more processors 1010 a, 1010 b, and/or 1010 n)( See col. 34-35-System memory 1020 may be configured to store instructions and data accessible by processor(s) 1010)
a data storage; a network interface to a network; and wherein the processor (See col. 8-9-Data stores for contact center data 150 can store a workflow library 152, recorded activity 154, and service statistics and metrics 156. Workflow library 152 may include a stored library of previously created workflows (e.g., IVR workflows, chat workflows, SMS workflows, etc.) ) Library corresponds to the data storage. (See Col. 34-35- Network interface 1040 may be configured to allow data to be exchanged between computing device 1000 and other device or devices 1060 attached to a network or network(s) 1050, such as other computer systems or devices as illustrated in FIG. 1, for example. More particularly, the network interface 1040 may enable communication with systems and devices 1060 of users of the computing resource service provider; such systems may include CRMs and other customer data systems, product inventory systems, and other sources of user data 1062.) This shows network interface. 
A method, comprising (See col. 2-3-Moreover, the described systems and methods generate a contact workflow comprising workflow states that each include instructions for executing the tasks or sub-tasks of the tasks)
accesses a workflow data structure maintained in the data storage and comprising tasks required to complete a first workflow and thereby complete a purpose for the first workflow (See col. 8-9- Data stores for contact center data 150 can store a workflow library 152, recorded activity 154, and service statistics and metrics 156. Workflow library 152 may include a stored library of previously created workflows (e.g., IVR workflows, chat workflows, SMS workflows, etc.) that may be loaded into the interactive contact run-time environment of a contact center service 102 executing the contact center 103.) This shows that workflows are accessed that are maintained in a data storage or library. (See col. 8-9 In some implementations, a contact workflow may be made up of multiple instruction blocks, where each instruction block may include a prompt (e.g., an audio voice recording prompt) to be provided to a caller, as well as one or more commands to be executed based on the response provided by the caller to the prompt. In some implementations, the instruction block may not include a prompt, but may include commands and/or instructions) This shows the workflows comprise commands/prompts which correspond to tasks. The tasks are seen in figure 4 also. The tasks complete workflows seen here (See col. 37-38 enter the first workflow state and the first action as a task to perform to complete the first workflow state.) Figure 4 also shows task of transfer to Queue completes the workflow of item 602. 

wherein the tasks comprise a first order of the tasks (See col 2-3 Moreover, the described systems and methods generate a contact workflow comprising workflow states that each include instructions for executing the tasks or sub-tasks of the tasks; the workflow states are connected in a progression by which execution of the contact workflow is expected to resolve the customer service issue) (See col. 36-37 create a first workflow state associated with receiving a first customer input expressing the first intent, create a second workflow state including instructions for obtaining a customer-supplied value for the intent attribute from the first customer input) This shows multiple orders of tasks which include the first order by way of different states. 

monitors a communication on the network, via the network interface, wherein the communication comprises a customer, utilizing a customer communication device, and an agent, utilizing an agent communication device each communicating via the network (See figure 3 and 4)( Col. 23-24 At 302, the system may obtain contact center data describing agent-customer interactions, such as recorded calls, network activity logs showing API calls, and other recorded activity.) This shows activity logs the system monitors. Figure 4 shows monitoring communication between a customer and agent using a communication device such as a phone. (See col. 5-6  In some embodiments, system 100 can include or communicate with computing devices 196 associated with “agent users,” such as employees of the business entity, that use a personal or business computing device 196 to access and use the contact center system 114 to perform their roles as human service agents 110 servicing contacts from customers 108) This communication is done with respect to the network interface seen here  (See Col. 34-35 Network interface 1040 may be configured to allow data to be exchanged between computing device 1000 and other device or devices 1060 attached to a network or network(s) 1050, such as other computer systems or devices as illustrated in FIG. 1, for example. More particularly, the network interface 1040 may enable communication with systems and devices 1060 of users of the computing resource service provider; such systems may include CRMs and other customer data systems, product inventory systems, and other sources of user data 1062.)

analyzes the communication to determine a completion status for the tasks; (See figure 4) This shows the system analyzes to determine completion of tasks such as item 461 where it shows the end of a conversation. (See col. 47-generates a final workflow state of the plurality of workflow states, the final workflow state including instructions for transitioning a contact to another service agent) This also shows the system determines the completion status of workflow where it is to transitioning a contact as seen in figure 6 where tasks for workflow 602 is complete and transitions to another workflow. 

and produces a second workflow…(See figure 6) This shows the system produces multiple workflows which include a second one (See col. 26-27-the visualization 600 may be considered to show a contact workflow comprised of a series of interconnected contact workflows 602, 604, 606, 608, 610, 699; a single automated service agent may be generated to execute all of the contact workflows 602-699,)

Even though Sullivan teaches second workflow, it doesn’t teach comprising tasks that have to be performed after the communication ends. However Pulsipher teaches 

and produces a second workflow comprising the tasks that have not been complete to be performed after the communication has ended and thereby complete the first workflow. (See para 0033-and after the call completes, prompt for further action based on those task intents. Phrases like “follow-up,” “schedule a meeting,” “call you tomorrow,” etc. can be construed as an intent by a user to actually commit to performing a certain task. For example, if a user was talking to “Bob” and said “I'll follow up on this tomorrow.” After the call, the communication device can speak the prompt “Would you like to add a task to follow-up with Bob?” If the user, for example, replies “yes,” a task can be added, perhaps containing a reference to the call history with the date and time of the just ended call with Bob.)  This shows the system produces a second workflow of doing a follow up action/task after a meeting has ended. The second workflow such as following up with Bob will complete the first workflow of having the initial meeting with Bob. 

Sullivan and Pulsipher are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Pulsipher because Sullivan can also incorporate workflows after a call with a customer has ended. This would make the system of Sullivan more sophisticated and would ensure the customers has their problems resolved. This would also help customers and agents of be reminded of additional tasks needing to be done, since they might forget. This would also make the NLP of Sullivan more sophisticated because it would do just more than determining the intent of a caller, but would also generate tasks from the phrases spoken. 

Regarding claim 2 and similarly claim 12, Sullivan further teaches 

wherein the first workflow comprises the first order of tasks wherein a first subset of the tasks are designated to be performed during the communication (See figure 6) This shows first workflow such as items 602, 604, and 606 these workflows are done will the communication is happening such as getting the intent of the customer. 

and a second subset of the tasks (See figure 6) This also shows a second subset of tasks such as the tasks seen in item 602 such as transfer to que or the different tasks with respect to different intent as seen in item 604. 

Even though Sullivan teaches second subset of tasks, it doesn’t teach comprising tasks that have to be performed after the communication ends. However Pulsipher teaches 


and a second subset of the tasks are designated to be performed after the communication has ended. (See para 0033-and after the call completes, prompt for further action based on those task intents. Phrases like “follow-up,” “schedule a meeting,” “call you tomorrow,” etc. can be construed as an intent by a user to actually commit to performing a certain task. For example, if a user was talking to “Bob” and said “I'll follow up on this tomorrow.” After the call, the communication device can speak the prompt “Would you like to add a task to follow-up with Bob?” If the user, for example, replies “yes,” a task can be added, perhaps containing a reference to the call history with the date and time of the just ended call with Bob.)  This shows the system produces second subset of tasks of doing a follow up action after a meeting has ended. 

Sullivan and Pulsipher are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Pulsipher because Sullivan can also incorporate workflows after a call with a customer has ended. This would make the system of Sullivan more sophisticated and would ensure the customers has their problems resolved. This would also help customers and agents of be reminded of additional tasks needing to be done, since they might forget. This would also make the NLP of Sullivan more sophisticated because it would do just more than determining the intent of a caller, but would also generate tasks from the phrases spoken. 

Regarding claim 3 and similarly claim 13, Sullivan further teaches 


wherein the processor produces the second workflow further comprises producing the second workflow to include at least one task of the first subset of tasks. (See figure 6) This shows second workflows the system produces such as items 610 can include tasks from the first subset of tasks that are done while the communication is happening. Such first subset of tasks include “query CRM” which is a task in the second workflow of item 610 that is part of the first subset of tasks that are done while the communication is happening. 

Regarding claim 4 and similarly claim 14, Pulsipher further teaches 

wherein the processor produces the second workflow further comprises producing the second workflow to omit at least one task of the second subset of tasks. (See para 0025- The candidate tasks 206 can contain, for example, one or multiple task suggestions that the user can either accept or reject after a follow-up prompting.)(See para 0033- For example, if a user was talking to “Bob” and said “I'll follow up on this tomorrow.” After the call, the communication device can speak the prompt “Would you like to add a task to follow-up with Bob?” If the user, for example, replies “yes,” a task can be added, perhaps containing a reference to the call history with the date and time of the just ended call with Bob.) This shows the second workflow of a follow up prompt can omit one task if the user rejects it. 

Sullivan and Pulsipher are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Pulsipher because Sullivan can also incorporate workflows after a call with a customer has ended. This would make the system of Sullivan more sophisticated and would ensure the customers has their problems resolved. This would also help customers and agents of be reminded of additional tasks needing to be done, since they might forget. This would also make the NLP of Sullivan more sophisticated because it would do just more than determining the intent of a caller, but would also generate tasks from the phrases spoken. 
Regarding claim 5 and similarly claim 15, Pulsipher further teaches 

wherein the processor produces the second workflow further comprises producing the second workflow to omit at least one task of the second subset of tasks (See para 0025- The candidate tasks 206 can contain, for example, one or multiple task suggestions that the user can either accept or reject after a follow-up prompting.)(See para 0033- For example, if a user was talking to “Bob” and said “I'll follow up on this tomorrow.” After the call, the communication device can speak the prompt “Would you like to add a task to follow-up with Bob?” If the user, for example, replies “yes,” a task can be added, perhaps containing a reference to the call history with the date and time of the just ended call with Bob.) This shows the second workflow of a follow up prompt can omit one task if the user rejects it.

However it is not clear that tasks are omitted based on if they already have been done, however Sullivan teaches 

upon determining the at least one tasks has been performed during the communication.  (See col. 29-30-For example, a first contact workflow may fully automate the contact from start to finish, while a second contact workflow automates only part of the contact before transitioning the contact to a human agent, and a third contact workflow transitions the contact to a human agent immediately and then monitors the human agent's interactions with the customer in order to collect feedback data and refine the corresponding data model(s) as described below) (In another example, the normal contact workflow for a given intent may be fully automated, but the system may determine via sentiment analysis (as described above) that the customer is irate or frustrated; the system may instead select a contact workflow where the automated service agent pre-fetches certain data automatically, and then transitions the contact to a human agent while also presenting the pre-fetched data to the human agent via user interface.) This shows the system determines that the automated agent part of the workflow has been taking place already so the system omits those tasks to go to a task with the human agent. In addition, the system can determined that automated agent tasks have already occurred and made the user irate, so the system deletes these tasks and switches to a human agent. 

Sullivan and Pulsipher are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Pulsipher because Sullivan can also incorporate workflows after a call with a customer has ended. This would make the system of Sullivan more sophisticated and would ensure the customers has their problems resolved. This would also help customers and agents of be reminded of additional tasks needing to be done, since they might forget. This would also make the NLP of Sullivan more sophisticated because it would do just more than determining the intent of a caller, but would also generate tasks from the phrases spoken.


Regarding claim 6 and similarly claim 16, Sullivan further teaches 

wherein the processor produces the second workflow further comprises producing the second workflow to include at least one additional task upon determining the communication comprises an instruction from the agent to the customer to perform the at least one additional task. (See figure 4) This shows additional task of the user providing what order to cancel based on instruction from the agent to identify which order to cancel. 

Regarding claim 10 and similarly claim 19, Sullivan further teaches 
wherein the processor, upon receiving a validation signal from the agent communication device, makes the second workflow available to the customer communication device. (See figure 6) The system receives a validation signal from the agent device such as a prompt that says “anything else” and another workflow is implemented such as item 604 based on the response to the customer communication device. 

Claim(s) 7 and similarly claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US10554817B1) in further view of Pulsipher (US20080005053A1) in further view of Ikeda (US20200019233A1) 

Regarding claim 7 and similarly claim 17, Sullivan and Pulsipher teach the limitations of claim 2 and 12, however they do not teach 

wherein the processor produces the second workflow further comprises producing the second workflow to omit at least one of the tasks upon determining the communication comprises an instruction from the agent to the customer to omit the at least one of the tasks.
Sullivan teaches the agent giving instructions to the customer, but it is not clear about telling the customer to omit a task. However Ikeda teaches wherein the processor produces the second workflow further comprises producing the second workflow to omit at least one of the tasks upon determining the communication comprises an instruction from the agent to the customer to omit the at least one of the tasks (See para 0149- Processing contents may be selected by speech. In this case, the user issues words indicating the processing contents, such as “register task”, “complete task”, “cancel task”, or the like. For example, the operation detection part 54 performs speech recognition on the speech detected by the microphone. The control part 71 acquires the speech recognition result by the operation detection part 54 and receives the user's selection.) This clearly shoes 

Sullivan, Pulsipher, and Ikeda are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s and Pulsipher’s invention by incorporating the method of Ikeda because Sullivan can also incorporate NLP to cancel a task as seen in Ikeda. This would make the system of Sullivan more sophisticated. For example, based on sentiments analyzed in Sullivan, the system of Sullivan can cancel task by way of the agent telling the customer. This makes the workflows for the contacts mold better to different customers so a solution can be seen in an efficient manner. 

Claim(s) 8 and similarly claim 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US10554817B1) in further view of Pulsipher (US20080005053A1) in further view of Higgins (US20210029064A1) 


Regarding claim 8 and similarly claim 18, Sullivan and Pulsipher teach the limitations of claim 1 and 11, however Sullivan further teaches  
wherein the processor analyzes the communication further comprising the processor…to recognize that the communication comprises a content and wherein the content is further determined to indicate an additional task is required and, in response produces the second workflow to add the additional task to the second workflow… wherein the content is further determined to comprise at least one task of the tasks: (a) that is needed and, in response, producing the second workflow to add the additional task to the second workflow; (b) has been completed out of order from the first order and, in response, producing the second workflow to omit the one of the tasks from the second workflow; or (c) is not needed and, in response, producing the second workflow to omit the one of the tasks from the second workflow (See figure 4) This shows that a workflow 604 is initiated and that the system analyzes a content of the communication such as the customer intent. Based on the content of the customer intent the system makes another workflow such as 606 and makes an additional task such as querying a CRM and reporting DATA. 

However Sullivan and Pulsipher do not teach neural network trained, but Higgins teaches 


the processor executing a neural network trained (See para 0021- For example, communication management platform 102 may divide the data set into a training set for training machine learning for model generation, a testing set for testing a machine learning model, a validation set for validating an accuracy of a machine learning model, and/or the like. In some implementations, communication management platform 102 may use a particular type of model generation technique when parsing the data set and/or sub-parts thereof to generate a mass communication model…For example, communication management platform 102 may use a random forest classifier technique, a multilayer perceptron technique, a stochastic gradient descent technique, a neural network technique, and/or the like. ) This shows a neural network is trained. 

Sullivan and Higgins are analogous art because they are from the same problem solving area of communications and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Higgins because Sullivan can also incorporate neural networks. This would help the natural language processing of Sullivan be more accurate over time. This would lead to better analysis of the communication and providing the appropriate workflow. 

Regarding claim 20, Sullivan teaches 

A server, comprising: a processor, the processor further comprising machine-readable instructions maintained in a non-transitory storage (See col. 34-35-In the illustrated embodiment, computing device 1000 includes one or more processors 1010 a, 1010 b, and/or 1010 n)( See col. 34-35-System memory 1020 may be configured to store instructions and data accessible by processor(s) 1010)
a data storage; a network interface to a network; and wherein the processor (See col. 8-9-Data stores for contact center data 150 can store a workflow library 152, recorded activity 154, and service statistics and metrics 156. Workflow library 152 may include a stored library of previously created workflows (e.g., IVR workflows, chat workflows, SMS workflows, etc.) ) Library corresponds to the data storage. (See Col. 34-35- Network interface 1040 may be configured to allow data to be exchanged between computing device 1000 and other device or devices 1060 attached to a network or network(s) 1050, such as other computer systems or devices as illustrated in FIG. 1, for example. More particularly, the network interface 1040 may enable communication with systems and devices 1060 of users of the computing resource service provider; such systems may include CRMs and other customer data systems, product inventory systems, and other sources of user data 1062.) This shows network interface. 
accesses a workflow data structure maintained in the data storage and comprising tasks required to complete a first workflow and thereby complete a purpose for the first workflow (See col. 8-9- Data stores for contact center data 150 can store a workflow library 152, recorded activity 154, and service statistics and metrics 156. Workflow library 152 may include a stored library of previously created workflows (e.g., IVR workflows, chat workflows, SMS workflows, etc.) that may be loaded into the interactive contact run-time environment of a contact center service 102 executing the contact center 103.) This shows that workflows are accessed that are maintained in a data storage or library. (See col. 8-9 In some implementations, a contact workflow may be made up of multiple instruction blocks, where each instruction block may include a prompt (e.g., an audio voice recording prompt) to be provided to a caller, as well as one or more commands to be executed based on the response provided by the caller to the prompt. In some implementations, the instruction block may not include a prompt, but may include commands and/or instructions) This shows the workflows comprise commands/prompts which correspond to tasks. The tasks are seen in figure 4 also. The tasks complete workflows such as seen here (See col. 37-38 enter the first workflow state and the first action as a task to perform to complete the first workflow state.) Figure 4 also shows task of transfer to Queue completes the workflow of item 602. 

wherein the tasks comprise a first order of the tasks (See col 2-3 Moreover, the described systems and methods generate a contact workflow comprising workflow states that each include instructions for executing the tasks or sub-tasks of the tasks; the workflow states are connected in a progression by which execution of the contact workflow is expected to resolve the customer service issue) (See col. 36-37 create a first workflow state associated with receiving a first customer input expressing the first intent, create a second workflow state including instructions for obtaining a customer-supplied value for the intent attribute from the first customer input) This shows multiple orders of tasks which include the first order by way of different states. 

executes a listening application… monitoring a communication on the network, via the network interface, wherein the communication comprises a customer, utilizing a customer communication device, and an agent, utilizing an agent communication device each communicating via the network; (See figure 3 and 4)( Col. 23-24 At 302, the system may obtain contact center data describing agent-customer interactions, such as recorded calls, network activity logs showing API calls, and other recorded activity.) This shows activity logs the system monitors. Figure 4 shows monitoring communication between a customer and agent using a communication device such as a phone. (See col. 5-6  In some embodiments, system 100 can include or communicate with computing devices 196 associated with “agent users,” such as employees of the business entity, that use a personal or business computing device 196 to access and use the contact center system 114 to perform their roles as human service agents 110 servicing contacts from customers 108) This communication is done with respect to the network interface seen here  (See Col. 34-35 Network interface 1040 may be configured to allow data to be exchanged between computing device 1000 and other device or devices 1060 attached to a network or network(s) 1050, such as other computer systems or devices as illustrated in FIG. 1, for example. More particularly, the network interface 1040 may enable communication with systems and devices 1060 of users of the computing resource service provider; such systems may include CRMs and other customer data systems, product inventory systems, and other sources of user data 1062.) The system here is also the listening application, since it carries out the function of the application. 

…analyzes the communication to determine a completion status for the tasks; (See figure 4) This shows the system analyzes to determine completion of tasks such as item 461 where it shows the end of a conversation. (See col. 47-generates a final workflow state of the plurality of workflow states, the final workflow state including instructions for transitioning a contact to another service agent) This also shows the system determines the completion status of workflow where it is to transitioning a contact as seen in figure 6 where tasks for workflow 602 is complete and transitions to another workflow. 

…and produces a second workflow…(See figure 6) This shows the system produces multiple workflows which include a second one (See col. 26-27-the visualization 600 may be considered to show a contact workflow comprised of a series of interconnected contact workflows 602, 604, 606, 608, 610, 699; a single automated service agent may be generated to execute all of the contact workflows 602-699,)

Even though Sullivan teaches second workflow, it doesn’t teach comprising tasks that have to be performed after the communication ends. However Pulsipher teaches 

…produces a second workflow comprising the tasks that have not been complete to be performed after the communication has ended and thereby complete the first workflow. (See para 0033-and after the call completes, prompt for further action based on those task intents. Phrases like “follow-up,” “schedule a meeting,” “call you tomorrow,” etc. can be construed as an intent by a user to actually commit to performing a certain task. For example, if a user was talking to “Bob” and said “I'll follow up on this tomorrow.” After the call, the communication device can speak the prompt “Would you like to add a task to follow-up with Bob?” If the user, for example, replies “yes,” a task can be added, perhaps containing a reference to the call history with the date and time of the just ended call with Bob.)  This shows the system produces a second workflow of doing a follow up action/task after a meeting has ended. The second workflow such as following up with Bob will complete the first workflow of having the initial meeting with Bob. 

Sullivan and Pulsipher are analogous art because they are from the same problem solving area of workflows and tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Pulsipher because Sullivan can also incorporate workflows after a call with a customer has ended. This would make the system of Sullivan more sophisticated and would ensure the customers has their problems resolved. This would also help customers and agents of be reminded of additional tasks needing to be done, since they might forget. This would also make the NLP of Sullivan more sophisticated because it would do just more than determining the intent of a caller, but would also generate tasks from the phrases spoken. 

In addition, even though Sullivan teaches analyzing communications, it doesn’t teach that it is being done with AI, However Higgins teaches artificial intelligent agent (See para 0064- Modules 280 may include a message structure/content AI module 280-1 that analyzes a message structure and/or content using artificial intelligence (AI) techniques to determine information regarding a message in a message channel.) This shows Higgins uses artificial intelligence techniques to analyze messages/communications. 

Sullivan and Higgins are analogous art because they are from the same problem solving area of communications and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sullivan’s invention by incorporating the method of Higgins because Sullivan can also incorporate neural networks and artificial intelligence techniques. This would help the natural language processing of Sullivan be more accurate over time since the system will be training and learning. This would lead to better analysis of the communication and providing the best workflow to the customer situation. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Bevan (9582779) Discloses a system for enhanced customer experience workflows, comprising a workflow integration server configured to receive at least a plurality of customer interaction information, and configured to produce at least a plurality of interaction workflow events based at least in part on at least a portion of the customer interaction information, and configured to transmit at least a portion of the interaction workflow events via a network.

Bluestone (20160247246) Discloses a Business Continuity Plan Visualization implementation for triggering a set of external technical processes to create event(s) that describes a disaster; specify Plan(s) relevant to the events and assets affected by the event; algorithmically assembling a logical, sequenced set of disaster recovery procedures and tasks based on the impacted location, business process or assets.

Jay Garl (20190066674) Discloses an electronic device and method are disclosed herein. The electronic device includes a touchscreen, a wireless communication circuit, a microphone, a processor and memory storing instructions implementing the method, including: receiving a first user input including a request to perform a task, transmitting first data associated with the first user input to an external server, receiving a sequence of states executable to perform the task, detecting whether at least one first parameter is omitted from the first user input based on whether execution type information is received with the sequence of states, when the execution type information is received, displaying a graphical user interface (GUI) including at least one input field requesting input of the at least one first parameter, and when the execution type information is not received from the external server, executing a portion of the sequence of states to perform a portion of the task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683